An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

SUPREME COURT
OF
NEVADA

(0) 1947A 

 

  
  
 
 
  
   
     

IN THE SUPREME COURT OF THE STATE OF NEVADA

   

WILLIAM J. PETTERSEN, IV, No. 68351

Petitioner,  

BOARD OF BAR EXAMINERS OF THE

STATE BAR OF NEVADA, JUL 0 5 2015
VMPEIEQQ} ‘‘‘‘‘‘ __ m ml A rergizmewm

 

C xtvsrltoi‘
BY ‘ ’

ORDER DENYING PETITION ms .  ~

      
  
 
 
  

 

This is a petition for a writ of mandamus, seeking waiver of
the Nevada Bar Examination application deadline for the July 2015
examination. Having considered the petition and supporting documents,
we are not satisfied that this court’s intervention by way of extraordinary

writ is warranted. Accordingly, the petition is denied. See NRAP 21(1)).

It is so ORDERED.

Parraguirre

 

 

cc: William J. Pettersen, IV
State Bar of Nevada/Lats Vegas